If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



LEAGUE OF WOMEN VOTERS OF MICHIGAN,                                FOR PUBLICATION
MICHIGANDERS FOR FAIR AND                                          January 27, 2020
TRANSPARENT ELECTIONS, HENRY MAYERS,
VALERIYA EPSHTEYN, and BARRY RUBIN,

               Plaintiffs-Appellants,

v                                                                  No. 350938
                                                                   Court of Claims
SECRETARY OF STATE,                                                LC No. 19-000084-MM

               Defendant-Appellee.


SENATE and HOUSE OF REPRESENTATIVES,

               Plaintiffs-Appellants,

v                                                                  No. 351073
                                                                   Court of Claims
SECRETARY OF STATE,                                                LC No. 19-000092-MZ

               Defendant-Appellee.


Before: SERVITTO, P.J., and BOONSTRA and GADOLA, JJ.

BOONSTRA, J. (concurring in part and dissenting in part).

        For the reasons that follow, I concur with the majority opinion in concluding that (1) the
15% geographic limit set forth in MCL 168.471, and (2) the affidavit requirement of
MCL 168.482a(1),(2), are unconstitutional. I respectfully dissent, however, from (1) the
majority’s decision to affirm the denial of standing to the Legislature in this case, and would
instead, at a minimum, exercise our discretion to fully entertain the Legislature’s arguments in
this matter, and (2) its determination that the “check box” requirement of MCL 168.482 is
unconstitutional. I further concur with the majority that the unconstitutional provisions are
severable from the remainder of 2018 PA 608.


                                               -1-
                                         I. STANDING

        Although the majority acknowledges that the Senate and House of Representatives (the
Legislature) was permitted to file briefs both in the Court of Claims and in this Court, it
nonetheless proceeds to hold that the Legislature lacks standing. I disagree with its decision to
affirm the denial of standing to the Legislature in this case, and would instead, at a minimum,
exercise our discretion to fully entertain the Legislature’s arguments in this matter.

        To properly address the standing issue, we must first consider the evolution of Michigan
law on the subject. In Lansing Sch Ed Ass’n v Lansing Bd of Ed, 487 Mich 349; 792 NW2d 686
(2010), our Supreme Court overruled its earlier decisions in Lee v. Macomb Co. Bd. of Comm’rs,
464 Mich. 726, 629 N.W.2d 900 (2001), and its progeny, and held that “Michigan standing
jurisprudence should be restored to a limited, prudential doctrine that is consistent with
Michigan’s long-standing historical approach to standing.” Lansing Sch Ed Ass’n, 487 Mich at
372. It rejected the determination of those earlier cases that standing was a “constitutional
requirement,” and that “a lack of standing equated to the lack of a controversy necessary for the
invocation of the judicial power under the Michigan Constitution.” Id. at 363-364. It noted that
“before Lee, from the [standing] doctrine’s inception this Court has at times addressed a case’s
merits despite concluding that the parties lacked standing.” Id. at 365.
       The Court in Lansing Sch Ed Ass’n thus jettisoned the Lee Court’s approach, and held
that “Michigan’s standing jurisprudence should be restored to an approach that is consistent with
the limited, prudential approach used historically.” Id. at 355. In describing that historical
approach, the Court noted that “[s]tanding was a prudential limit, which is to say that the court’s
decision to invoke it was ‘one of discretion and not of law.’ ” Id. (citations omitted). The Court
thus concluded that under the restored, limited, prudential approach, “a litigant has standing
whenever there is a legal cause of action. Further, whenever a litigant meets the requirements of
MCR 2.605, it is sufficient to establish standing to seek a declaratory judgment.” Id. at 372.
Moreover,

       Where a cause of action is not provided at law, then a court should, in its
       discretion, determine whether a litigant has standing. A litigant may have
       standing in this context if the litigant has a special injury or right, or substantial
       interest, that will be detrimentally affected in a manner different from the
       citizenry at large or if the statutory scheme implies that the Legislature intended
       to confer standing on the litigant. [Id. (emphasis added).]

        In sum, the restoration of the limited, prudential approach to standing in Lansing Sch Ed
Ass’n made it easier to establish standing, or at least transformed the previously-existing
requirement of standing into a discretionary consideration for the courts. I would exercise our
discretion in this case so as to allow the Legislature’s claim and to fully consider its arguments.

        The Supreme Court in Lansing Sch Ed Ass’n also noted that “[t]he purpose of the
standing doctrine is to assess whether a litigant’s interest in the issue is sufficient to ‘ensure
sincere and vigorous advocacy.’ ” Id. at 355 (citation omitted). There can be little doubt that the
Legislature satisfies that test in this case. The real question (apart from the discretionary
consideration of whether to invoke the standing doctrine at all) is whether the Legislature also



                                                -2-
has “a special injury or right or substantial interest that would be detrimentally affected in a
manner different from the citizenry at large.” Id. at 359.

         The circumstances of this case are unique. The duly elected Legislature enacted 2018 PA
608, and it was signed into law. The Secretary of State (Secretary) subsequently declined to
enforce aspects of that law, premised on the Attorney General’s opinion that they were
unconstitutional. The Legislature posits that it possesses a “substantial interest” in regulating
elections in Michigan that is distinct from the general public, because it has a constitutional duty
to “regulate the time, place and manner of all nominations and elections, to preserve the purity of
elections, to preserve the secrecy of the ballot, to guard against abuses of the elective franchise,
and to provide for a system of voter registration and absentee voting.” Const 1963, art 2, § 4 and
art 4, § 1. Whether the Legislature is correct on the merits, i.e., whether its constitutional duty in
that regard has been impaired, is not the question. That is because “the standing inquiry [is]
distinct from the merits of a case.” Rather, the question is whether the Legislature has a
“substantial interest that would be detrimentally affected in a manner different from the citizenry
at large.” Lansing Sch Ed Ass’n, 487 Mich at 372.
       The majority acknowledges that our state appellate courts have not addressed whether the
Legislature as a whole has standing in circumstances such as this. It relies instead on Dodak v
State Admin Bd, 441 Mich 547; 495 NW2d 539 (1993), in which four individual legislators
challenged the authority of the State Administrative Board, under MCL 17.3, to transfer funds
between state departments. The issue was one of statutory interpretation, not of constitutional
dimension. In concluding that only one of the four individual legislator-plaintiffs had standing,
the Court distinguished his interest from that of the others by noting that he was “suing to
maintain the effectiveness of his vote under the Management and Budget Act.” Similarly, in my
judgment, the Legislature here is suing to maintain the effectiveness of its collective votes in
enacting 2018 PA 608, which the Secretary is now declining (at least in part) to enforce.
       I note that the Secretary argues that this is insufficient to confer standing, stating:
       Just as “a generalized grievance that the law is not being followed” is not a
       sufficient injury to confer standing on an individual legislator, Dodak, 441 Mich
       at 556, neither is it a sufficient “institutional injury” to support standing of the
       Senate and House as an institutional body. See, e.g, Virginia House of Delegates
       v Bethune-Hill, ___ US ___, 139 S Ct 1945, 1953 (2019) (discussing legislative
       standing to defend constitutionality of statutes). [Brief of Appellee Secretary of
       State Jocelyn Benson in Docket No. 351073 at 10.]

        However, in “discussing legislative standing to defend constitutionality of statutes” (as
the Secretary describes the case) the United States Supreme Court in Virginia House of
Delegates held only that “a single House of a bicameral legislature lacks capacity to assert
interests belonging to the legislature as a whole.” Id., 139 S Ct at 1953 (emphasis added).
Indeed, the Court distinguished that situation (in which only a single House of a bicameral
legislature brought suit) from that in Arizona State Legislature v Arizona Independent
Redistricting Comm’n, 576 US ___; 135 S Ct 2652; 192 L Ed 2d 704 (2015), “in which the Court
recognized the standing of the Arizona House and Senate—acting together—to challenge a
referendum that gave redistricting authority exclusively to an independent commission, thereby
allegedly usurping the legislature’s authority under the Federal Constitution over congressional



                                                 -3-
redistricting.” Virginia House of Delegates, 139 S Ct at 1953. In this case, of course, it is both
houses of the bicameral Michigan legislature, acting together, that have brought suit.
Notwithstanding the Secretary’s reliance upon it, Virginia House of Delegates therefore actually
supports the Legislature’s claim of standing in this case.
       Moreover, I find little solace in the majority’s observation that “the Court of Claims
analyzed the Attorney General’s legal conclusions, this Court scrutinized those conclusions, and
presumably, our Supreme Court will also consider the legal conclusions in the Attorney
General’s opinion.” “Under our adversarial system, each party bears the responsibility for
ensuring that its positions are vigorously and properly advocated,” and “ ’parties frame the issues
and arguments’ for the trial court.” Barnard Manufacturing Co, Inc v Gates Performance
Engineering, Inc, 285 Mich App 362, 382–83; 775 NW2d 618 (2009) (citations omitted). Courts
do not function both as advocate and adjudicator. Yet, apart from the Legislature, there would
appear to be no one to argue in opposition to the position taken jointly by plaintiffs (in Docket
350938), the Secretary (defendant in both dockets) and the Attorney General (who is
representing the Secretary in both dockets, premised on the Attorney General’s own legal
opinion),1 particularly within the attenuated time frame within which these issues must be
decided in advance of the procedural run-up to 2020 elections. This, to me, is troubling, and it
counsels toward affording standing to the Legislature in this circumstance or, at a minimum,
toward exercising our discretion under the restored, limited, prudential approach to standing of
Lansing Sch Ed Ass’n, so as to fully entertain the Legislature’s arguments in this matter.
        For these reasons, I dissent from the majority’s decision to affirm the denial of standing
to the Legislature in this case, and would instead, at a minimum, exercise our discretion to fully
entertain the Legislature’s arguments in this matter.

                          II. CONSTITUTIONALITY OF 2018 PA 608
                            A. 15% GEOGRAPHIC REQUIREMENT

       I concur in the majority’s determination that the provision set forth in MCL 168.471
imposing a 15% geographic limit is unconstitutional. Put simply, in order to interpret our
Constitution as a cohesive whole, the Legislature’s constitutional authority must be read in a



1
  According to the Legislature, this case represents an “incredibly rare” circumstance in which
“the Attorney General [] refuse[s] to defend a statute and instead [] affirmatively attack[s] it.
Historically, even when the Attorney General disagreed with a policy embodied in the statute,
the Office of the Attorney General would set up a conflict wall and appoint assistant attorneys
general to argue both sides of the dispute. In that way, there were always attorneys defending
the Legislature’s enactment.” [Reply Brief of Appellants Michigan Senate and Michigan House
of Representatives in Docket 351073 at 1.] See also, MCL 14.28 (“the attorney general shall
also, when requested by . . . either branch of the legislature, . . . intervene in and appear for the
people of this state in any [] court or tribunal, in any cause or matter, civil or criminal, in which
the people of this state may be a party or interested.”). Had the Attorney General followed that
procedure in this case, the standing issue would be moot, and much angst and gnashing of teeth
could have been avoided.



                                                 -4-
manner that is consistent with other constitutional provisions and limitations. AFSCME Council
25 v State Employees’ Retirement Sys, 294 Mich App 1, 9; 818 NW2d 337 (2011). Specifically,
Const. 1963, art 2, § 9 states in part:
       To invoke the initiative or referendum, petitions signed by a number of registered
       electors, not less than eight percent for initiative and five percent for referendum
       of the total vote cast for all candidates for governor at the last preceding general
       election at which a governor was elected shall be required. [Id. (emphasis
       added.)]

        Although Const. 1963, art 2, § 9 expressly imposes numerical requirements for petition
signatures required for initiative or referendum, it says nothing about limiting the percentages of
those petition signatures per congressional district, or otherwise. Indeed, a geographic limitation
proposal was presented to the 1961 constitutional convention and, wisely or not, it was rejected.
Although the Legislature has constitutional authority and duties to “enact laws to regulate the
time, place and manner of all nominations and elections, to preserve the purity of elections, to
preserve the secrecy of the ballot, to guard against abuses of the elective franchise, and to
provide for a system of voter registration and absentee voting,” Const. 1963, art 2, § 4(2), that
authority is limited by its own terms. Id. (“Except as otherwise provided in this constitution or in
the constitution or laws of the United States . . . .”). It therefore remains subject to the
limitations that are inherent in Const. 1963, art 2, § 9.

         I conclude that where, as here, the constitution speaks to the initiative and referendum
process and provides specific numerical percentages for the petition signatures required for
initiative or referendum, and where the convention that adopted that constitution specifically
rejected a proposal for additional requirements akin to the 15% limitation of MCL 168.471, such
a proposal may only be accomplished by way of constitutional amendment, not by legislation.
Consequently, I concur with the majority that the 15% geographic limit of MCL 168.471 is
unconstitutional.

                               B. CHECK BOX REQUIREMENT

       I disagree with the majority’s treatment of the “check box” requirement of MCL 168.482,
and therefore dissent from that portion of the majority’s opinion. I would instead hold that
requirement to be constitutional.
       MCL 168.482 sets forth various requirements for the size, form, and content of a petition
for constitutional amendment, initiative, or referendum, and pertinent to this appeal provides in
part:
       (7) Each petition under this section must provide at the top of the page check
       boxes and statements printed in 12-point type to clearly indicate whether the
       circulator of the petition is a paid signature gatherer or a volunteer signature
       gatherer.

       (8) Each petition under this section must clearly indicate below the statement
       required under subsection (7) and be printed in 12-point type that if the petition
       circulator does not comply with all of the requirements of this act for petition



                                                -5-
       circulators, any signature obtained by that petition circulator on that petition is
       invalid and will not be counted. [MCL 168.482.]

        I am unpersuaded that the “check box” requirement is unconstitutional. This is so
particularly because the requirement applies, even-handedly, to both paid and volunteer
circulators. And I do not find the cases relied upon by the majority compelling in the current
context.
         In Meyer v Grant, 486 US 414; 108 S Ct 1886, 100 L Ed 2d 425 (1988), the United States
Supreme Court considered a Colorado statute that prohibited the payment of circulators of
initiative petitions, and concluded that the blanket prohibition unconstitutionally limited political
expression. Nothing akin to that exists in this case.
       In McIntyre v Ohio Elections Com’n, 514 US 334; 115 S Ct 1511; 131 L Ed 2d 426
(1995), the Supreme Court held unconstitutional an Ohio statute that prohibited the distribution
of anonymous campaign literature; in other words, the statute required that campaign literature
contain the name and address of the person or campaign official issuing the literature. This case
presents no such requirement.
        Similarly inapt is the majority’s citation to Buckley v Am Constitutional Law Found, Inc,
525 US 182; 119 S Ct 636; 142 L Ed 2d 599 (1999). In Buckley, the Supreme Court struck down
a Colorado statute that required circulators to wear identification badges bearing the circulator’s
name, concluding that the requirement “discourages participation in the petition process by
forcing name identification without sufficient cause.” Id. at 200. As the majority acknowledges,
however, the Court expressly declined to address “whether the additional requirements—that the
badge disclose the circulator’s paid or volunteer status, and if paid, by whom—’would pass
constitutional muster standing alone.’ ” Id. (citation omitted).
        In this case, by contrast, 2018 PA 608 contains no requirement that a petition circulator
disclose his or her identity. Indeed, it contains only one portion of the “additional requirements”
whose constitutionality the Court in Buckley declined to address. Buckley does not support a
finding of unconstitutionality here.
         Finally, the majority cites United States v Playboy Entmt Group, Inc, 529 US 803, 816–
17; 120 S Ct 1878; 146 L Ed 2d 865 (2000), in which the Supreme Court held unconstitutional a
statutory content-based restriction on cable television transmissions. No content-based speech
restriction is at issue in this case.
       In sum, the “check box” requirement of MCL 168.482 applies equally to paid and
volunteer circulators. It does not compel circulators to provide their name (or address), prohibit
any component of speech, or restrict the content of speech. Indeed, the requirement would seem
to promote full information and transparency with prospective voters and petition signers. The
Legislature additionally cites to the “small burden on First Amendment activity” imposed by the
check-box requirement, “coupled with an important and well-established governmental interest
to which the disclosure requirement is substantially related,” i.e., deterring election fraud.
Libertarian Party of Ohio v Husted, 751 F3d 403, 418 (CA 6 2014) (affirming the denial of a
preliminary injunction of an Ohio statute that required circulators to provide the names and




                                                -6-
addresses of their employers) (which the “check box” requirement in this case does not even
require).2 I perceive no basis for assuming that it would induce “heat of the moment’
harassment. I would hold it to be constitutional. See Toll Northville Ltd, 480 Mich 6, 11; 743
NW2d 902 (2008) (“Statutes are presumed constitutional unless the unconstitutionality is clearly
apparent.”)
                                C. AFFIDAVIT REQUIREMENT
        I join the majority, however, in concluding that the affidavit requirement of
MCL 168.482a(1),(2) does not survive constitutional scrutiny. Unlike the “check box”
requirement, the affidavit requirement is targeted only toward paid circulators, and therefore is
not evenly applied. It mandates that the required affidavits be filed before petition signatures are
gathered. And it disenfranchises voters who signed a petition without the required pre-
circulation affidavit being filed—but, again, only for petitions circulated by paid circulators.
While an affidavit requirement that is more even-handed and that imposes different timing
requirements for the filing of the affidavits might survive constitutional muster, I conclude that
this one does not.
                                       III. CONCLUSION
        For all of these reasons, I concur with the majority opinion in concluding that (1) the 15%
geographic limit set forth in MCL 168.471, and (2) the affidavit requirement of
MCL 168.482a(1),(2), are unconstitutional. I respectfully dissent, however, from (1) the
majority’s decision to affirm the denial of standing to the Legislature in this case, and would
instead, at a minimum, exercise our discretion to fully entertain the Legislature’s arguments in
this matter, and (2) its determination that the “check box” requirement of MCL 168.482 is
unconstitutional. I further concur with the majority that the unconstitutional provisions are
severable from the remainder of 2018 PA 608.


                                                              /s/ Mark T. Boonstra




2
  The Sixth Circuit in Husted distinguished its earlier precedent in Citizens for Tax Reform v
Deters, 518 F3d 375 (2008) (which had struck down a statutory prohibition on paying circulators
on a per-signature or per-volume basis), finding “no convincing evidence that the employer
disclosure requirement at issue in this case would significantly diminish petition circulation, if at
all.” Husted, 751 F3d at 420.



                                                -7-